Citation Nr: 1630464	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss.  Service connection for left ear hearing loss was subsequently granted by the RO in an August 2012 rating decision, and that issue is no longer before the Board.

The Board notes that the issue on appeal has been before the Board on multiple occasions, including in September 2014, June 2015, and October 2015.  In each instance the issue on appeal was remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for right ear hearing loss, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time.

As discussed in the September 2014 Board remand, after separating from service in 1970, the Veteran made a claim for hearing loss.  The 1970 hearing loss claim appears to have been abandoned as the Veteran failed to respond to a January 1971 letter from the RO requesting additional information.  As such, the claim normally would require new and material evidence to be reopened; however, throughout the adjudicative process the RO treated the June 2010 hearing loss claim as an original claim.  Per the September 2014 Board remand, the Board afforded the Veteran the benefit of the doubt and also chose to treat the instant matter as an original claim.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The pre-service September 5, 1967 audiogram reading of 40 decibels (dB) at 
500 Hertz (Hz) was either an erroneous reading or is attributable to a temporary hearing loss condition.

2.  The Veteran currently has right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

4.  The Veteran has experienced "continuous" symptoms of right ear hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for right ear hearing loss, which is a complete grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran has advanced that the currently diagnosed right ear hearing loss may be caused by the service-connected tinnitus if it is found not to be directly related to in-service noise exposure.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Initially, the Board needs to address the issue of aggravation of a pre-service disability.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015).

The Veteran entered service on September 22, 1967.  The report from the September 5, 1967 service entrance examination reflects that, when converted from American Standards Association (ASA) readings to International Standards Organization (ISO)-American National Standards Institute (ANSI) readings, the Veteran had an audiogram reading of 40 dB at 500 Hz in the right ear, which facially is evidence of hearing loss disability (according to 38 C.F.R. § 3.385) at service entrance; however, the results of a September 21, 1967 audiogram, conduced one day prior to service entrance, convey that the Veteran only had a converted reading of 15 dB at 500 Hz in the right ear.  In other words, this audiogram showed normal hearing in the right ear at service entrance.  The reason for a new audiogram being conducted just prior to service entrance is not clear from the record.  Subsequent in-service audiogram readings do not reflect a dB level of 40 Hz or higher, which is further evidence suggesting that the 40 decibel reading at the service entrance examination was not indicative of permanent or chronic preexisting hearing loss.  

Upon separating from service, the Veteran received a VA examination in October 1970.  Audiometric testing reflected normal hearing in the right ear at 
500 Hz.  During the course of this appeal, the Veteran received multiple VA audiometric examinations.  Per the various VA examination reports, the right ear 500 Hz readings were 15 dB in May 2011, 5 dB in May 2014, 15 dB in October 2014, and 15 dB in February 2016.  In the report from the October 2014 VA audiometric examination, the VA examiner noted factors that could cause incorrect readings during an audiometric examination, including a poor test environment and a temporary ear condition.  Considering that the Veteran has not had a dB rating of 40 Hz or higher since the reading taken in September 5, 1967, the Board will resolve reasonable doubt in favor of the Veteran to find that the September 5, 1967 dB reading at 500 Hz was either an erroneous reading or is attributable to a temporary hearing loss condition, and that right ear hearing loss "disability" was not in fact noted at service entrance.  See McKinney v. McDonald, No. 13-2273 (U.S. Vet. App. March 11, 2016) (holding that for a hearing defect to be noted at service entrance, it must meet the criteria set forth in 38 C.F.R. § 3.385).  

Having addressed the pre-service hearing loss question, and having found no pre-existing right ear hearing loss disability, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 
38 C.F.R. § 3.385.  The February 2016 VA audiometric examination report shows a right ear pure tone threshold of 60 dB at 4000 Hz, and pure tone thresholds 30 dB at 1000, 2000, and 3000 Hz.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with right ear sensorineural hearing loss.  The current disability of right ear sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 
38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's DD Form 214 reflects that during service the Veteran was a combat engineer and was stationed in the Republic of Vietnam.  Per the May 2011 RO rating decision, VA has previously conceded exposure to acoustic trauma based upon the Veteran's combat engineer service.  For these reasons, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right ear hearing loss since service separation in August 1970.  In the August 1970 claim, the Veteran advanced having hearing loss beginning in service in January 1969.  This same contention was noted in the June 2010 claim.

As discussed above, the Board has found the September 21, 1967 audiogram to be the more accurate reflection of the Veteran's hearing at service entrance.  Audiogram readings taken in August 1970, just prior to the Veteran's separation from service, convey an upward shift in the dB levels from the September 21, 1967 readings.

Per the report from the October 1970 VA audiometric examination, the Veteran advanced having difficulty hearing in the right ear.  The Veteran noted that hearing difficulties began nine or ten months earlier after being exposed to artillery fire in the Republic of Vietnam.  In a July 2010 statement, the Veteran discussed in-service noise exposure, including explosions from mine disposal.  The report from the May 2011 VA audiometric examination reflects that the Veteran advanced being exposed to loud explosions during service.  The Veteran also denied any post-service noise exposure.  Per the report from the May 2014 VA audiometric examination, the Veteran denied a family history of hearing loss, use of ototoxic drugs, ear infection, and/or ear surgery.

The evidence of record is sufficient to show "continuous" right ear hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  In-service audiometric examinations reflected a minor upward shift in the dB readings at service separation.  The Veteran's lay statements of right ear hearing loss symptoms beginning in service and continuing to the present, including statements made immediately after service separation, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right ear hearing loss since service separation that was later diagnosed as right ear sensorineural hearing loss.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of right ear hearing loss since service separation in August 1970, which meets the criteria for presumptive service connection for right ear hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for right ear sensorineural hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


